Citation Nr: 1340297	
Decision Date: 12/06/13    Archive Date: 12/20/13

DOCKET NO.  10-00 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had active service from January 1962 to September 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 RO rating decision that denied service connection for bilateral hearing loss and for tinnitus.  


FINDING OF FACT

The Veteran's current bilateral hearing loss and tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has bilateral hearing loss and tinnitus that are due to in-service acoustic trauma.  

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran contends that he has bilateral hearing loss and tinnitus that are due to in-service acoustic trauma and the evidence confirms that he was exposed to in-service acoustic trauma and that he has been currently diagnosed with bilateral hearing loss, under the provisions of 38 C.F.R. § 3.385, as well as with tinnitus.  Thus, this case turns on whether these disabilities are related to or had their onset in service, to include the in-service acoustic trauma.  

There are two negative opinions from VA audiologists.  In September 2013, the Board requested a VHA opinion from an otolaryngologist to address whether the Veteran's bilateral hearing loss and tinnitus are related to his period of service.  In a November 2013 statement, the VHA specialist, an otolaryngologist opined that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were related to his service, citing his repeated exposures to hazardous levels of noise.  Based on the reasoning provided by the VHA specialist in November 2013, who is an otolaryngologist, the Board finds that her opinion is more probative than the opinions offered by the VA audiologists.  As such, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


